MEMORANDUM **
Diana L. Hornbeck (“Hornbeck”) appeals from the denial of her application for Supplemental Security Income disability benefits under Title XVI. We have jurisdiction under 28 U.S.C. § 1291 and now reverse.
The Administrative Law Judge (“ALJ”) committed legal error when he refused to accept Hornbeck’s proffer of medical records from the period when she was diagnosed with systemic lupus erythematosus (“lupus”). The ALJ “has an independent ‘duty to fully and fairly develop the record.’ ” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir.2001) (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir.1996)). Because Hornbeck was not represented by counsel before the ALJ, it was “ ‘incumbent upon the ALJ to scrupulously and conscientiously probe into, inquire of, and explore for all the relevant facts.’ ” Higbee v. Sullivan, 975 F.2d 558, 561 (9th Cir.1992) (per curiam) (quoting Cox v. Califano, 587 F.2d 988, 991 (9th Cir.1978)). Medical records from the period when Hornbeck was diagnosed with lupus in 1984 could have helped resolve ambiguities as to the vicissitudes in Hornbeck’s health and the causes of her maladies other than lupus. See Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir.2005).
The ALJ did not meet his heavy burden to develop the record, so this case must be remanded. Higbee, 975 F.2d at 561.
We REVERSE and REMAND.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.